DISMISSAL FORM FOR CRIMINAL CASES ON ANT'S MOTION/OR WD NOA         








                                        NO. 12-06-00417-CR
 
IN THE COURT OF APPEALS
 
TWELFTH COURT OF APPEALS
DISTRICT
                                
TYLER, TEXAS
 
 
JOHANNA
LYNN BICE,     §          APPEAL FROM THE SEVENTH
APPELLANT
 
V.        §          JUDICIAL
DISTRICT COURT OF
 
THE
STATE OF TEXAS,
APPELLEE   §          SMITH
COUNTY, TEXAS
 


















 
 

MEMORANDUM OPINION
PER
CURIAM
            Appellant, who is pro se in this appeal, has filed a
motion to withdraw her notice of appeal. No decision having been delivered by
this Court, the motion is granted, and the appeal is dismissed in accordance
with Texas Rule of Appellate Procedure 42.2.
Opinion
delivered January 24, 2007.
Panel
consisted of Worthen, C.J., Griffith, J., and Hoyle, J.
 
 
 
 
 
 
 
 
 
 
 
 
(DO NOT PUBLISH)